DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 02/03/2021.Prior to his paper, claims 1-33 were canceled and claims 34-44 were pending and under examination. In the paper of 02/03/2021, Applicant amended claims 35 and 37-38 and canceled claims 41 and 43-44.
In the paper of 02/03/2021, Applicant also filed a terminal disclaimer over U.S. Patent Nos. 10,190,179B2 and 9,790,561B1, which were approved on 02/04/2021.

Response to Arguments
Withdrawn and Moot Rejections
The rejections of claims 37-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on amendments made to claims 37 and 38.
The rejections of claims 43-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are moot based on the cancellation of these claims.
The rejection of claim 35 under 35 U.S.C. 101 is withdrawn based on the amendment of claim 35.
The rejection of claims 43-44 under 35 U.S.C. 101 is moot based on the cancellation of these claims.
The rejection of claims 34-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,190,179B2  by Diehn et al. is withdrawn based on the terminal disclaimer filed on 02/03/2021, which has been approved.
The rejection of claims 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,190,179B2  by Diehn et al. is moot based on the cancellation of these claims.
The rejection of claims 34-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,790,561B1  by Diehn et al. is withdrawn 
The rejection of claims 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,790,561B1  by Diehn et al. is moot based on the cancellation of these claims.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 34 recites the limitation “a nucleic acid molecule that is unique to event DP-004114-3”. An “event” as used in the field of transgenic plants refers to the insertion of a specific “foreign” DNA sequence into a specific location in the genome of a specific plant. 
Event DP-004114-3 by definition comprises the 16,752 bp sequence of SEQ ID NO: 6, wherein nucleotides 1 through 2,422 of SEQ ID NO: 6 define the 5’ genomic border region, and nucleotides 2,423 through 14,347 of SEQ ID NO: 6 define the insert heterologous DNA (T-DNA) and nucleotides 14,348 through 16,752 of SEQ ID NO: 6 define the 3’ genomic border region (see legend of Table 8 on page 52 of the specification). 
Accordingly, the instant SEQ ID NOS: 11, 13, 23-24 constitute sequences that are identical and indistinguishable from the 5’ genomic border of SEQ ID NO: 6.
The instant SEQ ID NOS: 20, 22, 25-26 constitute sequences that are identical and indistinguishable from the 3’ genomic border of SEQ ID NO: 6.
The instant SEQ ID NOS: 12, 14-19, 21 constitute sequences that are identical and indistinguishable from the heterologous insert DNA (T-DNA) of SEQ ID NO: 6.
A DNA molecule diagnostic for event DP-004114-3 comprises a junction sequence of DP-004114-3; wherein the junction sequence spans the junction between heterologous DNA (T-DNA) inserted into the genome and genomic DNA from the corn cell flanking the insertion site. Accordingly, the primer or probe of claim 42 or the at least one nucleic acid molecule of the kit of claim 42 are construed to be sequences comprising a junction sequence of DP-004114-3.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art do NOT teach a primer pair or a method for producing and/or detecting an amplicon diagnostic for event DP-004114-3, wherein event DP-004114-3 consist of SEQ ID NO: 6.  Further, the prior  art do not teach the instant amplicon diagnostic for event DP-004114-3 or the instant nucleic acid molecule unique to event DP-004114-3 which necessarily comprises a junction sequence of DP-004114-3 (see claims 43-44 and 42).
The prior art do NOT teach a primer pair comprising a first polynucleotide primer that is a sequence that is identical to or indistinguishable from the 5’ genomic border of SEQ ID NO: 6 (e.g. SEQ ID NO: 11, 13,  23-24) or from the 3’ genomic border of SEQ ID NO: 6 (e.g. SE ID NO: 20, 22, 25-26) and further comprising a second polynucleotide primer that is a sequence that is identical to or indistinguishable from the heterologous insert DNA (T-DNA) of SEQ ID NO: 6 (e.g. SEQ ID NO: 12, 14-19, 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 34-40 and 42 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 13, 2021